DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-27, the phrase “the further hardware components” is unclear. It is unclear what the further hardware components relate to as the hardware components are the hardware components that are sending a request, receiving a request and additionally further hardware components and other instances of using the hardware components without defining what each is.

Regarding claims 1-27, the claims have been amended but do not have an identifier as to the status of the claims (Original, Amended, etc.). See MPEP for proper guidance on how to make an amendment and identify the claims as amended.

Regarding claim 16, the phrase “to any one of claims 14” is unclear.

Regarding claim 24, the phrase “an approval quorum” is unclear if this is the same approval quorum of claim 1, as it seems different and relating to a third requested change.

Claim 1 recites the limitation "the particular hardware component" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim1 recites the limitation "the hardware components" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the further hardware components" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the change request" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the configuration" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the particular receiving hardware component" in line 16-17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the receiving hardware component" in line 17-18.  There is insufficient antecedent basis for this limitation in the claim.


Claim 1 recites the limitation "the hardware components" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the number of approvals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the threshold value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the type of requested first change" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the individual hardware components" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the weighting factors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the memories" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim 7 recites the limitation "the individual approvals" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the particular generating hardware component" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the generating hardware component" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the requesting first hardware component" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the memories" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the event" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the particular receiving hardware component" in line 12-13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the checking hardware component" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the corresponding hardware component" in line 17-18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the particular hardware component" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the hardware components" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the memories" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the processors" in line 12.  There is insufficient antecedent basis for this limitation in the claim.


Claim 27 recites the limitation "the further hardware components" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the configuration" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the particular receiving hardware component" in line 20-21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the receiving hardware component" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the hardware components" in line 26.  There is insufficient antecedent basis for this limitation in the claim.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433